Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The cancelation of claims 2-3, 6-9, and 13-14 by the Applicant is acknowledged.
Applicant’s arguments, see pages 5-7, filed 20 April 2022, with respect to the rejection(s) of claim 1 and its dependent claims under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2018003572 A1 (WO ‘572).
Applicant argues that the previously cited prior art (WO ‘835) does not disclose poly(vinyl alcohol) (PVA) as the polymer. Further, the Applicant argues that WO ‘835 does not disclose the phenol compounds as recited by amended instant Claim 1. The Examiner agrees with the Applicant in this regard. Instant Claim 1, as amended, incorporates limitations that were previously presented as dependent claims, which were rejected under 35 U.S.C. 103 as unpatentable over WO ‘835 in view of JP ‘820. Applicant argues that the teachings of JP ‘820, when combined with the disclosure of WO ‘835, would not be obvious to one having ordinary skill in the art because the PVA and pyrogallol taught by JP ‘820 are not used in the same layer and have different functions. Further, the Applicant has amended Claim 1 such that pyrogallol and gallic acid are not among the phenol compounds recited in Claim 1. Thus, the Examiner agrees that instant Claim 1, as amended, is no longer unpatentable over WO ‘835 in view of JP ‘820. However, Claim 1 is now rejected under 35 U.S.C. 103 as unpatentable over WO 2018003572 A1 (WO ‘572) in view of __, as explained below.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018003572 A1 (WO ‘572) in view of US 20030175507 A1 (Ikeda).
Regarding Claim 1, WO ‘572 discloses an adhesive composition that contains a component (A1) selected from the group consisting of polyphenols, chlorophenol resins, and lignin resins, and a water-soluble polymer other than the component (A1) (paragraph 0018 of the English translation). Component (A1) can be tannic acid or ellagic acid (paragraph 0019 of the English translation). The water-soluble polymer other than the component (A1) is not particularly limited as long as it is a water-soluble or water-dispersible polymer (paragraph 0020 of the English translation). Vinyl acetate resins are listed as one such polymer (paragraph 0009 of the English translation). The adhesive is preferably water-based, that is, it contains water or a solvent mainly containing water (paragraph 0043 of the English translation).  Ikeda teaches an adhesive material. Ikeda’s adhesive material may contain a water-soluble high molecular weight binder (i.e. a water-soluble polymer), such as polyvinyl alcohol or polyvinyl acetate (Ikeda, paragraph 0034). WO ‘572 and Ikeda are analogous art because both references pertain to adhesives containing water-soluble polymers. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use polyvinyl alcohol, as taught by Ikeda, as the water-based polymer for the adhesive composition disclosed by WO ‘572 because the high molecular weight binder improves bonding strength between the adhesive and the substrate, and further because polyvinyl alcohol and polyvinyl acetate are known equivalents as water-soluble binders (see Ikeda, paragraph 0034).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018003572 A1 (WO ‘572) in view of US 20030175507 A1 (Ikeda) as applied to claim 1 above, and further in view of WO 2018062835 A1 (WO ‘835).
Regarding Claim 4, WO ‘572 (modified to include the teachings of Ikeda) discloses an adhesive composition according to instant Claim 1. WO ‘572 discloses that the ratio of the component (A1) to the component (B1) is preferably 1:1 to 1:15 (by weight) (paragraph 0030 of the English translation). However, WO ‘572 and Ikeda are silent in regards to the use of silica particles and does not disclose the relative ratios of all the components. WO ‘835 teaches a curable adhesive composition (paragraph 0018 of the English translation) comprising a catechol-based organic compound, an amine-based polymer compound, and an oxygen inclusion structure (paragraph 0020 of the English translation). The oxygen inclusion structure may include an airgel, a web, a sheet, a foam, a sphere, a tube, a porous structure, or a lattice structure containing 1 to 99% oxygen (paragraph 0021 of the English translation). The curable composition is prepared by dissolving polyethyleneimine (PEI) in water at a ratio of 20 wt/vol% and combining it with a 0.2 M solution of pyrogallol dissolved in water (paragraph 0092 of the English translation). The oxygen inclusion structure is composed of an airgel (silica, hydrophilic, porosity of 90% or more), fumed silica nanoparticles, silica hollow particles, or a glass web composed of hydrophilic silica (paragraph 0093 of the English translation). WO ‘835 teaches that the phenol compound is contained in an amount of 3 to 90 wt% (paragraph 0061 of the English translation), the polymer is contained in an amount of 3 to 90 wt% (paragraph 0064 of the English translation) and the silica is contained in an amount of 1 to 99 wt% (paragraph 0055 of the English translation). WO ‘572, Ikeda, and WO ‘835 are analogous art because each reference pertains to phenol compounds combined with polymers. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to add silica particles and use the relative ratios of components, as taught by WO ‘835, for the components disclosed by WO ‘572 (modified to include the teachings of Ikeda) because the silica improves the curing rate of the other components (WO ‘835, paragraph 0033 of the English translation) and the ratios of the components yield better physical properties, such as adhesive strength (WO ‘835, paragraph 0061 of the English translation).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018003572 A1 (WO ‘572) in view of US 20030175507 A1 (Ikeda) and WO 2018062835 A1 (WO ‘835) as applied to claim 4 above, and further in view of US 20170031073 A1 (Nam).
Regarding Claim 5, WO ‘572, Ikeda, and WO ‘835 do not teach or disclose the use of polyvinyl alcohol (PVA) with a weight average molecular weight (Mw) between 8,000 and 70,000. Nam teaches a polarizing plate that includes a water-based adhesive layer (Nam, Abstract). The water-based adhesive layer includes a polyvinyl alcohol-based resin (paragraph 0033). The polyvinyl alcohol-based resin has a weight average molecular weight of about 20,000 to 100,000 (paragraph 0038). WO ‘572, Ikeda, WO ‘835, and Nam are analogous art because each reference pertains to polymer-containing adhesives. WO ‘572 uses the adhesive for organic fibers, such as those made from polyethylene terephthalate (PET) (WO ‘572, paragraph 0045), which is the same material used for the film layer taught by Nam (Nam, paragraph 0090). It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use PVA having a weight average molecular weight between 8,000 and 70,000, as taught by Nam, in the composition disclosed by the combination of WO ‘572, Ikeda, and WO ‘835 because this molecular weight is suitable to be used as an adhesive in terms of viscosity, and has sufficient water resistance after crosslinking (see Nam, paragraph 0038).
Claims 10-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018003572 A1 (WO ‘572) in view of US 20030175507 A1 (Ikeda) as applied to Claim 1 above, and further in view of US 20160349610 A1 (Hsu).
Regarding Claims 10-12 and 15-17, WO ‘572 (modified to include the teachings of Ikeda) discloses an adhesive according to instant claim 1. However, WO ‘572 does not disclose the use of said adhesive for pellicles. Hsu teaches a pellicle assembly comprising a transparent pellicle membrane (paragraph 0025), a frame supporting the pellicle membrane (paragraph 0026), and a membrane adhesive layer combining the pellicle membrane with the frame (paragraph 0029). The membrane may include one or more materials including silicon, polymer, silicon nitride (SiN), polycrystalline silicon (poly-Si), silicon carbide (SiC), and/or a silicon-based compound (paragraph 0025). Hsu also teaches a second adhesive layer interposed between the pellicle frame and the mask to bond them together (paragraph 0029). WO ‘572, Ikeda, and Hsu are analogous art because each reference pertains to uses of adhesives. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the adhesive composition disclosed by WO ‘572 (modified to include the teachings of Ikeda) as the adhesive for the pellicle assembly taught by Hsu because the adhesive composition disclosed by WO ‘572 exhibits excellent adhesion and excellent storage stability (see WO ‘572, paragraph 0017).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/14/2022